AMENDMENT No. 2 to Clinical Study Agreement for the study entitled “Clinical
Research in Patients affected by Parkinson’s Disease Using Direct Delivery of
the GAD Genes in the Brain”, under the direction of Dr. Michael G. Kaplitt,
Principal Investigator

 

THIS AMENDMENT TO THE CLINICAL STUDY AGREEMENT (“Amendment No. 2”) is by and
between Cornell University for its Medical College (“the Medical College”) and
Neurologix, Inc. (“Sponsor”).

WHEREAS, The Medical College and Sponsor have entered into a Clinical Study
Agreement as of the 2nd day of July, 2003 (“Agreement”); and

WHEREAS, The Medical College and Sponsor have entered into a first Amendment to
the aforementioned Clinical Study Agreement as of the 16th day of September,
2004 (“Amendment No. 1”); and

WHEREAS, capitalized terms not expressly defined herein shall have defined
meanings specified in the Agreement or in Amendment No. 1; and

WHEREAS, The Medical College and Sponsor wish to modify and amend the terms of
the Agreement, as previously amended, on the terms and conditions set forth
below;

NOW, THEREFORE, in consideration of the promises made below, the parties hereby
agree and covenant as follows:

1.      Except as expressly amended herein, all other terms and conditions of
the Agreement, as amended by Amendment No. 1, shall remain in full force and
effect.

2.            Section 1 of the Agreement as amended by Amendment No. 1 shall be
deleted and replaced in its entirety with the following:

1.  THE SCOPE OF WORK. The Medical College agrees to use all reasonable efforts
to perform the clinical study in accordance with the Protocol (the “Study”). In
addition, the Medical College agrees to use all reasonable efforts to perform
the studies to be conducted in the Laboratory of Molecular Neurosurgery as
described in Attachment C, titled “Scope of Work for Addendum to Weill-Cornell
Neurologix Sponsored Research Agreement” Furthermore, the Medical College agrees
to use all reasonable efforts to perform the studies to be conducted in the
Laboratory of Molecular Neurosurgery as described in Attachment E, titled “Scope
of Work for Addendum No. 2 to Weill-Cornell Neurologix Sponsored Research
Agreement” (hereafter, “Sponsored Research Program”).

 

3.            Section 4 of the Agreement, as amended by Amendment No. 1, shall
be deleted and replaced in its entirety with the following:

4.  PAYMENT/REIMBURSEMENT OF COSTS. Payments for the Study shall be made to the
Medical College by the Sponsor in advance in U.S. dollars, net of taxes or
impost of any kind, on the terms and conditions set forth in Attachment B.
Payments for the Sponsored Research Program shall be made to the Medical College
by the Sponsor in advance as follows:

 

--------------------------------------------------------------------------------

 

(i) In equal semi-annual installments of sixty-seven thousand five hundred
dollars U.S. ($67,500 USD), for an annual total of $135,000 per year, with the
first payment to be paid on or before October 15, 2004, and the remaining
payments made in six (6) month intervals thereafter for the duration of the
Sponsored Research Program; and

(ii) An additional payment of sixty three thousand eight hundred forty dollars
($63,840) shall be made to the Medical College by the Sponsor, in two equal
installments, with the first payment being made January 31, 2007 and the second
payment being made July 31, 2007. The payments shall be applied to cover the
costs described in the Annual Budget set forth in Attachment F.

 

4.            Schedule A hereto, titled “Scope of Work for Addendum No. 2 to
Weill-Cornell Neurologix Sponsored Research Agreement,” shall be added to the
Agreement as Attachment E.

5.            Schedule B hereto, titled “Annual Budget for Neurologix Sponsored
Research Addendum No. 2,” shall be added to the Agreement as Attachment F.

6.            This Amendment constitutes the entire agreement between the
parties regarding the subject matter hereof, there being no other written, oral
or other agreements or understandings between regarding the subject matter
hereof or otherwise amending or further modifying the Agreement as originally
amended by Amendment No. 1.

7.            This Amendment (a) may be executed in counterparts; (b) is binding
upon the successors and assigns of the parties hereto; and (c) may not be
amended, altered or modified except in a writing signed by all of the parties
hereto.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------

 



AGREED:

 

CORNELL UNIVERSITY FOR ITS

NEUROLOGIX, INC.

MEDICAL COLLEGE

 

 

 

 

/s/ Marc L. Panoff

/s/ John E. Mordock

/s/  Stephen Cohen

 

NAME

Stephen Cohen

NAME:

Marc L. Panoff

John E. Mordock

TITLE

Associate Treasurer

TITLE:

CFO & Treasurer

President & CEO

 

 

 

 

 

 

Date  March 2, 2007

Date  March 2, 2007

 

 

I agree to act as Principal Investigator for the project described above:

 

 

Michael G. Kaplitt, MD, PhD

Date  

February 5, 2007

 

 

 